                                                                                    rr




                            UNITED STATES DISTRICT COURT
                      FOR THE EASTERN DISTRICT OF VIRGINIA                        ^ ^         ,,
                                       Alexandria Division                  J'". "" o
                                                                                ,v.rT'^—
UNITED STATES OF AMERICA,

V.                                                   Criminal Case No. l:18-CR-457(AJT)

BIJAN RAFIEKIAN,et al.                               UNDER SEAL



             DEFENDANT BIJAN RAFIEKIAN'S REPLY REGARDING
        THE GOVERNMENT'S NOTICE OF CORRECTION TO THE RECORD

       Defendant Bijan Rafiekian respectfully submits this reply to the government's Response

("Response")to the Defendant's Memorandum Regarding Notice of Correction to the Record.

The Defendant will respond to the points raised by the government in its Response at the hearing

scheduled for later this afternoon, but one point warrants a brief written reply to address

misstatements made by the government.

       In the final paragraph of its Response, the government states:

       Finally, the defendant continues to beat the drum that there was a "demonstrably
       false certificate of dissolution" in the winding up of FIG's operations. To the
       extent that it has any bearing upon the issues here, it warrants mentioning that the
       defendant knows that he fully approved ofthe dissolution of FIG and that he knew
       in advance that this was being done. This is clear from the defendant's own
       emails, which are attached. Having claimed so often in this and earlier pleadings
        that the dissolution was somehow nefarious, one wonders how the defense would
        characterize this assertion now.

        The answer to the government's question is that nothing has changed. The undisputed
fact is that Michael Flynn sought to dissolve Flynn Intel Group("FIG") by filing a fraudulent

certificate of dissolution with the Delaware Secretary of State in April 2018. That certificate of

dissolution falsely stated that the dissolution of FIG had been "duly authorized by the Board of
Directors and Stockholders in accordance with subsections(a) and (b)of Section 275 or by
